DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection.  For this reason rejection is still maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US. 8,016,610 B1) in view of Wu (US. 6,406,305 B1).
In Regards to Claim 1:
Lee teaches a multi-connection device (Fig. 10) internal to an electronic device (240) comprising: 
a housing (260) disposed within the electronic device (240); a first contact terminal (252) configured to protrude in a first direction from the housing (260) for electrical coupling; and a second contact terminal (258) configured to protrude in a second direction from the housing (260), for electrical coupling,
wherein the first and second contact terminals electrically couple two separate electronic components disposed within the electronics device.
Wu teaches wherein the first and second contact terminals (8/10) electrically couple two separate electronic components (50/52) disposed within the electronics device.
However, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Wu's teaching of the use of the first and second terminals electrically couple two separate electronic components as a modification in the Lee battery connector in order to provide an electrical connector having compression terminal module therein to obtain reliable combination between two separated PCBs. (Wu, Col 1, line 31-34)  
In Regards to Claim 4:
Lee teaches the multi-connection device of claim 1, wherein the first contact terminal (252) comprises: 
a first connection portion (See Reproduced Drawing 1) configured to bring into close contact with a first surface (See Reproduced Drawing 1) of a first part (221a); 11PRELIMINARY AMENDMENTDocket No. 5000-1-1907a first operation portion (See Reproduced Drawing 1) configured to protrude from a first surface (See Reproduced Drawing 1) of the housing (260) and configured to make a pressing movement by contact with a second part (263) or a lifting movement by elastic force; and a first bent portion (See Reproduced Drawing 1) configured to connect between the first connection portion (See Reproduced Drawing 1) and the first operation portion (See Reproduced Drawing 1) and configured to provide the elastic force to the first operation portion (See Reproduced Drawing 1).
In Regards to Claim 5:
The multi-connection device of claim 4, wherein the second contact terminal (258) comprises: 
a second operation portion (See Reproduced Drawing 1) configured to protrude from a second surface (See Reproduced Drawing 1) of the housing (260) and configured to make a pressing movement by contact with a third part (221b) or a lifting movement by elastic force; and a second bent portion (See Reproduced Drawing 1) configured to connect between the second connection portion (See Reproduced Drawing 1) and the second operation portion (See Reproduced Drawing 1) and configured to provide the elastic force to the second operation portion (See Reproduced Drawing 1).
In Regards to Claim 6:
The multi-connection device of claim 5, wherein the first connection portion (See Reproduced Drawing 1) and the second connection portion (See Reproduced Drawing 1) are disposed to face each other.
In Regards to Claim 12:
Lee teaches the multi-connection device of claim 1, comprising: a plurality of contact terminals (252/258) protruding in a plurality of directions from the housing (260), for electrical coupling; and a first part (221a) configured to be inserted into the housing (260).
In Regards to Claim 13:
Lee teaches the multi-connection device of claim 12, wherein the plurality of contact terminals (252/258) are configured to protrude in different directions.
In Regards to Claim 14:

a second part (221b) configured to be electrically coupled to one of the plurality of contact terminals (252/258) or the first contact terminal (252); and a third part (221b) configured to be electrically coupled to another of the plurality of contact terminals (252/258) or the second contact terminal (258).
In Regards to Claim 15:
Lee teaches the multi-connection device of claim 14, wherein the second part (263) is a circuit board, and the third part (221b) is formed of a conductive material.
Allowable Subject Matter
Claims 2-3, 7-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 2-3, 7-11 and 16, these limitations, in combination with remaining limitations of claims 2-3, 7-11 and 16, are neither taught nor suggested by the prior art of record.



    PNG
    media_image1.png
    637
    767
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        



/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831